Name: Decision of the EEA Joint Committee No 47/96 of 23 July 1996 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: documentation;  European Union law;  European construction;  environmental policy
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/41 DECISION OF THE EEA JOINT COMMITTEE No 47/96 of 23 July 1996 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 37/96 of 5 June 1996 (1); Whereas Commission Decision 94/741/EC of 24 October 1994 concerning questionnaires for Member States' reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC (2) is to be incorporated into the Agreement), HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 2a (Council Directive 91/692/EEC) in Chapter I of Annex XX to the Agreement: 2aa. 394 D 0741: Commission Decision 94/741/EC of 24 October 1994 concerning questionnaires for Member States' reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (OJ No L 296, 17. 11. 1994, p. 42). Article 2 The texts of Decision 94/741/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force 1 August 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 23 July 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 237, 19. 9. 1996, p. 46. (2) OJ No L 296, 17. 11. 1994, p. 42.